EXECUTION VERSION


Exhibit 10.3


INCREMENTAL SUPPLEMENT
    
This INCREMENTAL SUPPLEMENT, dated as of June 23, 2016 (this “Incremental
Supplement”), is entered into by and among Western Refining, Inc., a Delaware
corporation (the “Borrower”), Bank of America, N.A. (“Bank of America”), as
administrative agent (in such capacity, the “Administrative Agent”), and the
Lenders named on the signature pages hereto, and acknowledged and (with respect
to Section 5(e) only) agreed by the other Loan Parties named on the signature
pages hereto.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the Administrative Agent, and certain financial
institutions and other Persons from time to time party thereto are parties to
that certain Term Loan Credit Agreement, dated as of November 12, 2013 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to those terms in the
Credit Agreement, as supplemented hereby);
WHEREAS, Section 2.12 of the Credit Agreement provides that the Borrower may at
any time or from time to time after the Closing Date request Incremental Term
Loans upon the terms thereof;
WHEREAS, this Incremental Supplement shall constitute an Incremental Term
Supplement as set forth in Section 2.12 of the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders providing Incremental Term
Loans (such Lenders being the “2016 Incremental Term Lenders”) provide to the
Borrower Incremental Term Commitments and Incremental Term Loans pursuant to
Section 2.12 of the Credit Agreement on the Incremental Effective Date (as
defined below) in an aggregate principal amount of $500,000,000 (the “2016
Incremental Term Loans”; and the commitments with respect thereto, the “2016
Incremental Term Commitments”);
WHEREAS, the proceeds of the 2016 Incremental Term Loans will be used to fund,
in part, the consummation of the acquisition by the Borrower, directly or
indirectly, of the Equity Interests of NTI LP that it does not own, directly or
indirectly, immediately prior to the Incremental Effective Date, to pay related
fees and expenses in connection therewith and for other general corporate
purposes; and    
WHEREAS, each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”),
Goldman Sachs Lending Partners LLC, J.P. Morgan Securities LLC, UBS Securities
LLC and Wells Fargo Securities, LLC has agreed to act as a joint lead arranger
and joint bookrunner (collectively, the “Arrangers”) for the Incremental Term
Loans, each of Goldman Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A.,
UBS Securities LLC and Wells Fargo Bank, N.A. has


    

--------------------------------------------------------------------------------





agreed to act as a co-syndication agent (collectively, the “Syndication Agents”)
for the Incremental Term Loans, and each of Credit Agricole Corporate and
Investment Bank, Deutsche Bank Securities Inc., MUFG Union Bank, N.A., Regions
Bank and SunTrust Bank has agreed to act as a co-documentation agent
(collectively, the “Documentation Agents”) for the Incremental Term Loans. The
2016 Incremental Term Lenders have agreed to enter into this Incremental
Supplement to provide the 2016 Incremental Term Commitments and the 2016
Incremental Term Loans upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1Incremental Term Loans. Pursuant to Section 2.12 of the Credit
Agreement, and subject to the satisfaction of the conditions set forth in
Section 2 hereof, on and as of the Incremental Effective Date:
(a)    Each 2016 Incremental Term Lender that is an existing Lender under the
Credit Agreement (an “Increasing Term Lender”) hereby agrees that upon, and
subject to, the occurrence of the Incremental Effective Date, such 2016
Incremental Term Lender’s Commitment shall be increased, as contemplated by
Section 2.12 of the Credit Agreement, by the amount set forth opposite such 2016
Incremental Term Lender’s name under the heading “2016 Incremental Term
Commitment” on Schedule 1 to this Incremental Supplement. From and after the
Incremental Effective Date, each reference in the Credit Agreement to any
Increasing Term Lender’s Commitment shall mean its Commitment, as increased
pursuant to this Incremental Supplement, and as set forth opposite its name on
Schedule 1 to this Incremental Supplement under the heading “Total Commitment”.
(b)    Each 2016 Incremental Term Lender that is not, prior to the effectiveness
of this Incremental Supplement, an existing Lender under the Credit Agreement
(each, an “Additional Term Lender”), hereby agrees that upon, and subject to,
the occurrence of the Incremental Effective Date, such 2016 Incremental Term
Lender shall be deemed to be, and shall become, a “Lender” and an “Incremental
Term Lender” for all purposes of, and subject to all the obligations of a
“Lender” and/or a “Incremental Term Lender”, respectively, under the Credit
Agreement and the other Loan Documents, and shall have an Incremental Term
Commitment that is equal to the amount set forth opposite such 2016 Incremental
Term Lender’s name under the heading “2016 Incremental Term Commitment” on
Schedule 1 to this Incremental Supplement. The Borrower and the Administrative
Agent hereby agree that from and after the Incremental Effective Date, each
Additional Term Lender shall be deemed to be, and shall become, a “Lender” and
an “Incremental Term Lender”, as applicable, for all purposes of, and with all
the rights and remedies of a “Lender” and/or an “Incremental Term Lender”, as
applicable, under, the Credit Agreement and the other Loan Documents. From and
after the Incremental Effective Date, each reference in the Credit Agreement to
any Additional Term Lender’s Commitment or Incremental Term Commitment shall
mean its Commitment as committed pursuant to this Incremental


-2-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





Supplement, and as set forth opposite its name on Schedule 1 to this Incremental
Supplement under the heading “Total Commitment”.
(c)    Each Additional Term Lender and each Increasing Term Lender hereby agrees
to make 2016 Incremental Term Loans to the Borrower on the Incremental Effective
Date in a principal amount equal to its respective 2016 Incremental Term
Commitment (as determined by giving effect to this Incremental Supplement).
(d)    Each reference to “Applicable Rate” in the Credit Agreement and the other
Loan Documents shall mean, with respect to the 2016 Incremental Term Loans, (i)
4.50% with respect to Eurodollar Rate Loans and (ii) 3.50% with respect to Base
Rate Loans”.
(e)    Each reference to “maturity date” or “Maturity Date” in the Credit
Agreement and the other Loan Documents shall mean, with respect to the 2016
Incremental Term Loans, June 23, 2023 (the “Stated 2016 Incremental Maturity
Date”), unless 2021 Notes in an aggregate principal amount of more than
$50,000,000 have not been the subject of a Maturity Extension Event (as defined
below) on or prior to December 31, 2020 (a “Maturity Acceleration Event”), in
which case each reference to “maturity date” or “Maturity Date” in the Credit
Agreement and the other Loan Documents shall mean December 31, 2020 (the “Early
2016 Incremental Maturity Date”); provided, however, that if a Maturity
Acceleration Event has occurred but as of December 31, 2020 the Liquidity
Condition is satisfied, then (a) a Maturity Acceleration Event shall not occur
and (b) the “maturity date” and “Maturity Date” for the 2016 Incremental Term
Loans shall continue to be the Stated 2016 Incremental Maturity Date (and not
the Early 2016 Incremental Maturity Date) unless, as of any time (the date on
which such time occurs, the “Accelerated Maturity Date”) on or after the Early
2016 Incremental Maturity Date the Liquidity Condition is not satisfied, in
which event the “maturity date” and the “Maturity Date” with respect to the 2016
Incremental Term Loans shall be the Accelerated Maturity Date. For purposes
hereof:
“Liquidity” means, on any date of determination, the sum of (x) the aggregate
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries and (y) borrowing availability capable of being drawn by the
Borrower on any Business Day under any revolving credit facility (including the
ABL Credit Agreement), in each case as of such date of determination.


“Liquidity Condition” means that, on any date of determination, the Borrower and
its Restricted Subsidiaries have aggregate Liquidity of not less than the sum of
(x) $100,000,000 and (y) the outstanding principal amount of the 2021 Notes as
of such date of determination.


“Maturity Extension Event” means, with respect to any 2021 Notes, (a) the
redemption, repayment, defeasance or other discharge of such 2021 Notes in
accordance with the terms of the 2021 Notes Indenture; (b) the amendment to or
other modification of such 2021 Notes and the 2021 Notes Indenture causing the
stated maturity date of such 2021 Notes to be extended to a date that is at
least 91 days after the Stated 2016 Incremental


-3-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





Maturity Date; and/or (c) the refinancing of such 2021 Notes with Indebtedness
permitted by the Credit Agreement having a stated maturity date that is at least
91 days after the Stated 2016 Incremental Maturity Date.


(f)    If (i) the Borrower makes a prepayment of any 2016 Incremental Term Loan
pursuant to Section 2.03(a) or Section 2.03(b)(i) of the Credit Agreement in
connection with a Repricing Transaction or (ii) the 2016 Incremental Term Loans
are otherwise subject to a Repricing Transaction, in each case, the Borrower
shall pay a premium in respect of the principal amount of 2016 Incremental Term
Loans that are subject to such prepayment or Repricing Transaction in an amount
equal to 1.00% of such principal amount if such prepayment or Repricing
Transaction occurs prior to the first anniversary of the Incremental Effective
Date. Each such prepayment shall be applied to the 2016 Incremental Term Loans
of the 2016 Incremental Term Lenders in accordance with their respective
Applicable Class Percentages.
(g)    The Borrower agrees to repay the 2016 Incremental Term Lenders in
quarterly installments of principal, each of which shall be equal to 0.25% of
the initial aggregate principal amount of the 2016 Incremental Term Loans. The
first such payment shall be made on September 30, 2016 and each subsequent
payment shall be made thereafter on the last Business Day of each March, June,
September and December, with a final payment to be made on the Maturity Date of
the 2016 Incremental Term Loans (determined in accordance with clause (e) above)
in an amount equal to the then outstanding 2016 Incremental Term Loans. The
amortization payable with respect to the Term Loans pursuant to Section 2.04 of
the Credit Agreement shall remain unchanged and unaffected by this Incremental
Supplement.
(h)    Pursuant to Section 2.12 of the Credit Agreement, upon the funding of the
2016 Incremental Term Loans on the Incremental Effective Date, the 2016
Incremental Term Loans shall automatically and without further action by any
Person constitute Loans and Incremental Term Loans for all purposes of the
Credit Agreement and the other Loan Documents.
(i)    Except as otherwise expressly provided herein or in the Credit Agreement,
the 2016 Incremental Term Loans shall have the same terms, rights and
obligations under the Credit Agreement that the Term Loans have thereunder.
Notwithstanding the foregoing, the 2016 Incremental Term Loans shall constitute
a separate and different Class of Loans than the Term Loans.


-4-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





Section 2    Conditions to Effectiveness. Section 1 of this Incremental
Supplement shall become effective as of the date when, and only when, the
following conditions shall have been satisfied (as reasonably determined by the
Administrative Agent and which with respect to any deliverable shall be in form
and substance reasonably satisfactory to the Administrative Agent) or waived by
the 2016 Incremental Term Lenders (the date on which such conditions have been
satisfied in full being the “Incremental Effective Date”):
(a)    The Administrative Agent shall have received executed signature pages to
this Incremental Supplement from the Borrower and the 2016 Incremental Term
Lenders or, as to any such party, advice reasonably satisfactory to the
Administrative Agent that such party has executed this Incremental Supplement.
(b)    The Administrative Agent shall have received (in sufficient copies for
each Lender) a certificate of each Loan Party dated as of the Incremental
Effective Date signed on behalf of such Loan Party by a Responsible Officer of
such Loan Party, certifying on behalf of such Loan Party that, before and after
giving effect to the Incremental Term Facility with respect to the 2016
Incremental Term Commitments, (i) the representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects on and as of the Incremental Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Incremental Supplement, the
representations and warranties contained in subsection (a) of Section 5.05 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 6.01 of the Credit Agreement, and
(ii) no Default or Event of Default has occurred and is continuing, or would
result from the 2016 Incremental Term Commitments on the Incremental Effective
Date.
(c)    The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is a Loan Party (or duly authorized committee thereof)
authorizing this Incremental Supplement and the matters contemplated hereby and
thereby respectively.
(d)    The Administrative Agent shall have received a favorable opinion of Davis
Polk & Wardwell LLP, New York counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
(e)    The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Incremental
Effective Date, shall be paying) to the Administrative Agent for the account of
each 2016 Incremental Term Lender, upfront fees equal to 2.00% (which may be
paid in the form of original issue discount).
(f)    The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Incremental
Effective Date, shall be paying) all fees set forth in the engagement letter
previously executed by the Borrower


-5-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





in favor of the Arrangers, the Syndication Agents and the Documentation Agents
and all reasonable and documented out-of-pocket costs and expenses (including
the fees and expenses of Shearman & Sterling LLP) incurred by MLPFS and the
Administrative Agent in connection with the preparation, negotiation and
execution of this Incremental Supplement required to be paid in connection with
this Incremental Supplement.
(g)    The “Third Amendment Effective Date” (as defined in Amendment No. 3 to
the Term Loan Credit Agreement dated as of May 27, 2016 among the Borrower, the
Lenders party thereto and the Administrative Agent) shall have occurred.
Section 3    New Lenders. With respect to any 2016 Incremental Term Lender that
is not an existing Lender under the Credit Agreement before giving effect to
this Incremental Supplement, (a) each such Lender hereby represents and warrants
and agrees as to all matters set forth in Section 1.2 of the Standard Terms and
Conditions for Assignment and Assumption contained in Exhibit D to the Credit
Agreement as if it were an Assignee thereunder entering into an Assignment and
Assumption, mutatis mutandis, (b) on and after the Incremental Effective Date,
each such Lender shall be a party to the Credit Agreement and, to the extent
provided in this Incremental Supplement, shall have the rights and obligations
of a Lender thereunder and (c) all notices and other communications provided for
hereunder or under the Loan Documents to each such Lender shall be to its
address as set forth in the administrative questionnaire it has furnished to the
Administrative Agent.
Section 4    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:
(a)    Each Loan Party and each of its Restricted Subsidiaries (i) is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
corporate power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under the Loan Documents (including this Incremental Supplement) to
which it is a party, except, with respect to this clause (ii), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)    The execution and delivery of this Incremental Supplement by each Loan
Party that is a party to this Incremental Supplement and the performance under
this Incremental Supplement and the Loan Documents by each Loan Party that is a
party hereto and thereto, are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or affecting such Person, or the properties of such Person or any of its
Restricted Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law.


-6-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Incremental Supplement. This
Incremental Supplement has been duly executed and delivered by each Loan Party
that is party hereto. This Incremental Supplement constitutes a legal, valid and
binding obligation of each Loan Party that is party hereto, enforceable against
such Loan Party in accordance with its terms.
(d)    The representations and warranties of the Borrower set forth in Article V
of the Credit Agreement are true and correct in all material respects on and as
of the Incremental Effective Date, immediately before and immediately after
giving effect to this Incremental Supplement, except to the extent that any such
representation and warranty is expressly stated to be made as of an earlier
date.
(e)    On the Incremental Effective Date, immediately before and immediately
after giving effect to this Incremental Supplement, no Default or Event of
Default has occurred and is continuing.
Section 5    Reference to and Effect on the Loan Documents.
(a)    On and after the effectiveness of this Incremental Supplement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as supplemented by this Incremental
Supplement.
(b)    The Credit Agreement, as specifically supplemented by this Incremental
Supplement, is and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case as supplemented by this
Incremental Supplement.
(c)    The execution, delivery and effectiveness of this Incremental Supplement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)    This Incremental Supplement constitutes a Loan Document.
(e)    Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) to the extent applicable, ratifies and
reaffirms each grant of a lien on, or security interest in, its property made
pursuant to the Loan Documents (including, without limitation, the grant of
security made by such Loan Party pursuant to the Security Agreement)


-7-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------





and confirms that such liens and security interests continue to secure the
Obligations under the Loan Documents, subject to the terms thereof and (iii) in
the case of each Guarantor, ratifies and reaffirms its guaranty of the
Obligations pursuant to the Guaranty.
Section 6    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and administration
of this Incremental Supplement and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.
Section 7    Counterparts. This Incremental Supplement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Incremental Supplement by facsimile or other electronic transmission (e.g., a
“PDF” or “TIF”) shall be effective as delivery of a manually executed
counterpart of this Incremental Supplement.
Section 8    Applicable Law. THIS INCREMENTAL SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Section 9    Headings. The headings of this Incremental Supplement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
Section 10    Notices. All communications and notices hereunder shall be given
as provided in the Credit Agreement.
Section 11    Severability. The fact that any term or provision of this
Incremental Supplement is held invalid, illegal or unenforceable as to any
Person in any situation in any jurisdiction shall not affect the validity,
enforceability or legality of the remaining terms or provisions hereof or the
validity, enforceability or legality of such offending term or provision in any
other situation, or jurisdiction or as applied to any Person.
Section 12    Successors. The terms of this Incremental Supplement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
    


-8-    Western Refining – Incremental Supplement    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Incremental Supplement
to be executed by their respective authorized officers as of the date first
above written.




 
WESTERN REFINING, INC.,
as Borrower
 
 
By:
/s/ Jeffrey S. Beyersdorfer    
Name:
Jeffrey S. Beyersdorfer
Title:
Senior Vice President – Treasurer and Director of Investor Relations







Western Refining – Incremental Supplement
Signature Page        



--------------------------------------------------------------------------------







ACKNOWLEDGED AND (WITH RESPECT TO SECTION 5(e) ONLY) AGREED:
 
WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership
 
 
 
WESTERN REFINING GP, LLC,
 
a Delaware limited liability company,
 
its General Partner


 
 
By:
/s/ Jeffrey S. Beyersdorfer    
Name:
Jeffrey S. Beyersdorfer
Title:
Senior Vice President and Assistant Secretary
 
 
ASCARATE GROUP LLC,

a Delaware limited liability company


 
 
By:
WESTERN REFINING COMPANY, L.P.,  
 
a Delaware limited partnership, its sole Member


 
 
 
By: WESTERN REFINING GP, LLC, 
 
a Delaware limited liability company


 
 
By:
/s/ Jeffrey S. Beyersdorfer    
Name:
Jeffrey S. Beyersdorfer
Title:
Senior Vice President and Assistant Secretary













Western Refining – Incremental Supplement
Signature Page        



--------------------------------------------------------------------------------





 
WESTERN REFINING GP, LLC, 
a Delaware limited liability company


 
 
WESTERN REFINING LP, LLC,

a Delaware limited liability company


 
 
CINIZA PRODUCTION COMPANY,
a New Mexico corporation


 
 
DIAL OIL CO., LLC
a New Mexico limited liability company


 
 
EMPIRE OIL CO.,
a California corporation


 
 
GIANT INDUSTRIES, INC.,
a Delaware corporation


 
 
WESTERN REFINING SOUTHWEST, INC.,
an Arizona corporation


 
 
GIANT FOUR CORNERS, LLC,
a Delaware limited liability company


 
 
GIANT STOP-N-GO OF NEW MEXICO, LLC,
a New Mexico limited liability company


 
 
WESTERN REFINING YORKTOWN HOLDING COMPANY,
a Delaware corporation


 
 
WESTERN REFINING RETAIL, LLC,
a Delaware limited liability company


 
 
SAN JUAN REFINING COMPANY, LLC,
a New Mexico limited liability company


 
 
YORK RIVER FUELS, LLC,
a Delaware limited liability company


 
 
WESTERN REFINING YORKTOWN, INC.,
a Delaware corporation


 
 
By:
/s/ Gary R. Dalke
Name:
Gary R. Dalke
Title:
Treasurer and Chief Financial Officer





Western Refining – Incremental Supplement
Signature Page        



--------------------------------------------------------------------------------





WESTERN REFINING TRS I, LLC,
a Texas limited liability company


 
 
WESTERN REFINING TRS II, LLC,
a Texas limited liability company


 
 
WESTERN REFINING TEXAS RETAIL SERVICES, LLC,
a Texas limited liability company


 
 
By:
/s/ Matthew L. Yoder
Name:
Matthew L. Yoder
Title:
Manager













Western Refining – Incremental Supplement
Signature Page        



--------------------------------------------------------------------------------






WINGATE-GALLUP PIPELINE, LLC,



 
 
 
By:
/s/ Gary R. Dalke
Name:
Gary R. Dalke
Title:
Chief Financial Officer

















Western Refining – Incremental Supplement
Signature Page



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,



as Administrative Agent


 
 
By:
/s/ Christine Trotter
Name:
Christine Trotter
Title:
Assistant Vice President





Western Refining – Incremental Supplement
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,



as a Lender


 
 
By:
/s/ J. Lex Maultsby
Name:
J. Lex Maultsby
Title:
Managing Director







Western Refining – Incremental Supplement
Signature Page



--------------------------------------------------------------------------------






SCHEDULE 1


2016 Incremental Term Lender
2016 Incremental Term Commitment
Bank of America, N.A.
$500,000,000.00





NYDOCS02/1091460        Western Refining – Incremental Supplement